Title: From Thomas Jefferson to Thomas Mann Randolph, 11 August 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello Aug. 11. 95.

I wrote to you by Doctr. Currie. We have no letter from you since that from Staunton: but we have heard by travellers of your having soon left the warm springs. Those who were sick here have recovered. The children are well, as is the rest of the family except Maria. A slight dysentery which has pervaded the neighborhood has attacked her. She  is now in the 5th. day of it. We cannot see any symptom of radical amendment, but there is nothing as yet which threatens that the disorder will be severe. I was yesterday at Edgehill. Scilla was in her 4th. day of the same disorder, and also her youngest child, without our knowing any thing of it. I immediately sent her a dose of physic, and shall have her properly attended to. We have had a terrible storm which has thrown our corn generally prostrate. We shall be greatly at a loss in sowing wheat among it. Robertson set up as much of his as enabled him to sow 18. bushels of wheat. In general we shall be obliged to put in our wheat with the houghs. It will also much lessen the crop of corn. Robertson has got out between 3. and 400 bushels of your wheat, and has about 260. to get out. He judges by having measured the produce of one stack, 20. bushels, and has 13. stacks still to get out. He goes on constantly with 4. horses: but we have had such a quantity of wet weather as has greatly obstructed treading. The weavil is very generally apprehended.—The result of my trial of the acre of wheat and rye was 4.8 cubic yards of each in the stack, and 14. pecks of rye and 15. of wheat, when cleaned. This gives a cubic foot of wheat from every cubic yard of the stack, and of rye 1/30 part of the stack. The ground having been of the weakest kind, for it yielded but 3½ bushels to the acre, the experiment is decisively against the common opinion that it is better to put weak land into rye than wheat, and will change my rye after corn into wheat after corn.—Yesterday, the 10th. of August, was kept as a feast in Charlottesville. To-day the county meets there to express their opinion of the treaty. They propose after doing this, to invite the other counties of the Congressional district (Amherst, Fluvanna and Goochld.) to do the same, and to appoint 2. members from each to meet in a central committee to prepare an address to the President expressing the sentiments in which they shall have concurred. From North to South this monument of folly or venality is universally execrated. The chamber of commerce of New York, made up of English merchants, is the only body which has yet expressed a sentiment approving it.—Fleming wishes not to recieve our wheat till the latter end of next month. I shall urge it a little sooner. He has called for a waggon load of yours. We are very anxious to hear from you both. My love to my dear Martha. Adieu. Yours affectionately

Th:J.

